Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-15,22,25 and 27, 28-30are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 1-15, 22, 25, 27-30 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity.
5.	The claim language recites two concepts that are both methods of organizing human activity. First the claims are related to organizing players to participate in a contest wherein a set of instructions determines the winner of the game based on user response. This embodies the abstract idea of organizing human activity as the invention is merely conducting a contest using mobile devices to facilitate said contest. Without the use of the mobile devices the game can still be played between the players using said instructions. Secondly, the claims also represents a separate method of organizing human activity as a substitute player is substituted into the game using a unique identifier. However, this is just a furtherance of the abstract idea of organizing a contest. Players can perform substitutions on their own without the use of the computer hardware as players can be given codes using pen and paper to which players can then present for registering for the contest.   Thus the claims recite an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a game that promotes an “adhesion level of the player” which is not an actual improvements within computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only generic computers are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly more as the claim language only recites mobile devices and a computer. Applicant has modified the claim language to include further language regarding transmitting instructions to and from a remote gaming server from a client device  including creating storage units for each participant to store game data. However, use of a remote server that operates applications in calibration with client devices is well known within the art. Basic server client interactions includes capturing user data, transmitting user data, and sending data back to the user in response, which are all described in the claim language. Furthermore, storing information regarding clientele is an extension of this common server and client interactions. Without any further description, the devices can only be interpreted as generic. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. Applicant’s amendments while substantial fail to transform the claims into patent eligible subject matter.  Applicant has modified the claim language to include further language regarding transmitting instructions to and from a remote gaming server from a client device  including creating storage units for each participant to store game data. However, use of a remote server that operates applications in calibration with client devices is well known within the art. Basic server client interactions includes capturing user data, transmitting user data, and sending data back to the user in response, which are all described in the claim language. Furthermore, storing information regarding clientele is an extension of this common server and client interactions. Without any further description, the devices can only be interpreted as generic. Lastly, Applicant as amended the claims to further include discussion of a thematic game, however this description does not further make the game any less abstract. For these reasons the claims are not allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715